Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2020 has been entered.
 
Election/Restrictions
Newly submitted claims 72-79 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 72-79 would have been restricted under unity of invention in view of modified Goto below.  Because modified Goto is considered to read on claim 60, any possible shared technical features between claim 60 and the apparatus of 72 are considered to be read upon by modified Goto.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 72-79 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/2020, with respect to the previous objections to claims 2, 16, 46, & 58 have been fully considered and are persuasive.  Applicant has canceled the previous claims to obviate the issue.  The previous objections to claims 2, 16, 46, & 58 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/3/2020, with respect to the pervious 112(b) rejection of claim 59 have been fully considered and are persuasive.  Applicant has canceled the previous claim to obviate the issue.  The previous 112(b) rejection of claim 59 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/3/2020, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Goto have been fully considered and are persuasive.  Applicant has canceled claim 1 and introduced new claim 60, which includes limitations pertaining to the curvature of the conical wall and the manifold, which are not taught by the previous rejection basis under modified Goto.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goto et al. (JP2007311756, “Goto”) in view of Holsteyns et al. (US 20060060991, “Holsteyns”), Djordjevic et al. (US 4507969, “Djordjevic”), and Nunomura et al. (US 20060191562, “Nunomura”).  Examiner considers the curvature limitations to be obvious in view of change in shape, and the manifold to be taught by newly cited Djordevic (see below).  

Claim Objections
Claim 63 objected to because of the following informalities:  “generate” on line 2 should be “to generate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-71 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 60 recites “an acoustic transducer having a circular shape” on line 21.  Examiner did not identify support for this limitation in the disclosure (see Applicant’s Figures 1-3, acoustic transducers 22 & 44, truncated cone 46).  Figure 1 does not provide sufficient vantage points to confirm this limitation with regards to acoustic transducer 22. Figure 2 does show a cone 46 associated with acoustic transducer 44 (e.g. bonded together), but Examiner cannot conclude that acoustic transducer 44 would be circular.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63 & 70 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant makes reference to “modulating” activities in claims 63 & 70.  Examiner requires clarification so whether “modulating” simply means controlling/varying or would have a more specific meaning.  The issue is that claim 63 assigns the function of modulating to the controller, but Examiner notes that Applicant’s disclosure also describes a modulator.  This raises questions such as: is the described modulator distinct from the controller? would this “modulating” only performed by the modulator?  Additionally, claim 70 recites the acoustic transducer generates modulated energy, but shouldn’t the modulating activity be attributed to the controller and/or modulator rather than the acoustic transducer?  The acoustic generator is configured to generate acoustic energy, but whether it is modulated or not appears to be depend on its associated with the controller and/or modulator.    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 60-67, 69-70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto et al. (JP2007311756, “Goto”) in view of Holsteyns et al. (US 20060060991, “Holsteyns”), Djordjevic et al. (US 4507969, “Djordjevic”), and Nunomura et al. (US 20060191562, “Nunomura”).
Goto teaches an ultrasonic cleaner comprising the following of claim 60 except where underlined:

For Claim 60:
An apparatus comprising: 
a hollow body having a rear wall at a rear of the hollow body and a conical element extending forward from the rear wall to an outlet at a front end of the hollow body, the hollow body defining a cavity configured to contain a liquid, the conical element having a conical wall having a circular cross-sectional shape, wherein the conical wall, as seen from inside the conical element, has a concavely curved segment having a first diameter and a convexly curved segment having a second diameter that is smaller than the first diameter and being located between the concavely curved segment and the front end
an inlet conduit configured to supply an inlet stream of the liquid (see Figure 3, inlet pipe 21); 
a manifold located at the rear of the hollow body and connected to the inlet conduit to receive the inlet stream, the manifold having a plurality of secondary conduits defining a plurality of inlet flow passages, such that the manifold is configured to divide the inlet stream into the plurality of inlet flow passages, wherein the plurality of secondary conduits are connected to a plurality of inlets positioned at different locations at the rear of the hollow body, each of the inlets being in fluid communication with the hollow body, such that the manifold is configured to introduce the liquid into the cavity defined by the hollow body through the plurality of inlet flow passages and the plurality of inlets; 
an acoustic transducer having a circular shape and positioned at the rear wall, the acoustic transducer configured to generate acoustic energy and to introduce the acoustic energy into the liquid contained in the conical element (see Figure 3, ultrasonic transducer 25.  machine translation, [0061]); 
a controller configured for controlling the acoustic transducer to generate the acoustic energy by generating pulses of the acoustic energy (see Goto’s machine translation, [0038]).  Examiner considers there would be some form of controller/control device to control the activation of the ultrasonic vibrator 5 but if challenged, refer to below to Holsteyns’ [0023]; and 
a gas bubble generator configured to generate gas bubbles within the stream (see Figure 3, gas supply pipe 22).

Goto does not teach the shapes of the conical wall or acoustic transducer, or the claimed manifold.  Additionally, if argument is further directed to the interpretation of the conical element and the nozzle, Examiner will also address this.  It may also be argued whether Goto teaches the controller, or pulsing of the acoustic transducer.  

Regarding any further argument to the interpretation of the conical element and nozzle (see Goto’s Figure 3, refer to top half and bottom half of nozzle 24), Examiner also cites case law regarding making separable (see MPEP 2144.04, “Making Separable”).  Additionally, Goto teaches an embodiment 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly to arrive at a conical element attached to a nozzle for the nozzle 24 of the Figure 3 embodiment because said modification is the obvious act of making separable, or alternatively, an obvious change in shape in view of Goto’s nozzle 34 of the Figure 4 embodiment.  

Regarding the shape of the conical wall and the acoustic transducer, Examiner cites case law regarding obvious change in shape (see MPEP 2144.04, “Change in Shape”).  More particular to the conical wall, Goto still teaches a conical hollow body for the top half of nozzle 24, though not necessarily having the combination of concave and convex portions as described.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly for the top half of nozzle 24 to have the recited concave/convex portions and the ultrasonic transducer 25 to be circular because said modifications are an obvious change in shape.  

Regarding the manifold, Goto only teaches a single inlet pipe (see Goto’s Figure 3, inlet pipe 21), though Examiner notes that Goto’s Figure 4 appears suggestive of two inlets (see Goto’s Figure 4).
Examiner however, considers branching an inlet feeding pipe to an ultrasonic liquid jet as well-known in the art and refers to Djordjevic, who teaches applying multiple inlet ducts symmetrically about an inlet chamber creates a uniform distribution of the liquid (see Djordjevic’s Figures 1-2, ultrasonic liquid jet probe 10, source 12, tubing 13, first chamber 20, inlet ducts 26.  Column 3, lines 51-62). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly to applying branched inlet pipes symmetrically about the top of nozzle 24 because: 1) said modification would yield a predictable variation thereof in view of Djordjevic, and/or 2) so to uniformly distribute the incoming liquid in view of Djordjevic. 

Regarding the controller, if further challenged whether to have controller(s) associated with the acoustic transducer and the gas bubble generator, Examiner considers such automation as well-known and Applicant may also refer to Holsteyns for such a control unit (see Holsteyns [0023].  Refer to “a control unit for controlling the device used to create gas bubbles and/or controlling the acoustic field generator”) (see MPEP 2144.04, “Automating a Manual Activity”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly 1) to have control unit(s) control the ultrasonic vibrator 5 and the gas supply pipe 22 because said modification is an obvious automation activity in view of Holsteyns.  

Regarding the controller “pulsing” the acoustic transducer, Examiner believes Goto’s transducer 25 would inherently have on/off control and functionality for the transducer, and further points to modification of the frequency as further evidence (see machine translation, [0038]-[0039), such that the transducer may be pulsed through different frequency levels.  This frequency control would also constitute a form of pulse control.   In the event this is argued, Examiner considers control of a transducer as well-practiced in the art and refers to Nunomura, who teaches intermittent control via a driving circuit of an ultrasonic transducer of a washing nozzle (see Nunomura’s [0055]-[0056]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly to have intermittent control of the transducer because such control of a driving circuit for a transducer is well-known in the art in view of Nunomura and would yield a predictable variation of Goto.  

Modified Goto teaches claim 60.
Modified Goto does not appear to teach the following:

For Claim 61:
The apparatus of claim 60, further comprising: 
a second controller configured for controlling the gas bubble generator to generate pulses of gas bubbles into the liquid.

Examiner however, considers using two controllers as opposed to a single controller is considered either an obvious act of making separable regarding separating controller functionality between two controllers, or duplication of parts by doubling the number of controllers (see MPEP 2144.04, “Making Separable”, “Duplication of Parts”) such that if one controller were in need of repair/replacement, the other controller and its associated functionality would still be intact.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly to use two controllers because said modification is either the obvious act of making separable or duplication of parts.  

Modified Goto teaches claim 60.
Modified Goto also teaches the following:

For Claim 62: 
The apparatus of claim 60, wherein the controller is configured for switching the acoustic transducer on and off intermittently to generate the pulses of acoustic energy (refer to claim 60 rejection, including Hosteyns’ teachings of the control unit and Nunomura’s teachings of intermittent control of an ultrasonic transducer.  see Goto’s machine translation, [0036], [0038].  See Holsteyns’ [0023].  see Nunomura’s [0055]-[0056]).  The coordination thereof is considered intended use of the controllers which may be accomplished by user intervention/manipulation with the triggering on/off of the controllers.

For Claim 63: 
The apparatus of claim 60, wherein the controller is configured for modulating an output of the acoustic transducer generate the pulses of acoustic energy (refer to 112(b) rejection.  see Goto’s machine translation, [0038]-[0039]).  Goto teaches a frequency range, as well as changing the frequency of the ultrasonic vibrations, which would appear to require some form of modulator/modulation.

For Claim 64: 
The apparatus of claim 60, further comprising: 
a surfactant injector configured to inject surfactant into the stream, thereby controlling a surfactant concentration in the stream, 
wherein the surfactant concentration is optimized to prevent the coalescence of bubbles, achieve a desired gas bubble diameter, and achieve a desired gas bubble activity level at the surface.


Regarding the surfactant injector and surfactant concentration, Holsteyns teaches inciting transient cavitation to clean substrates by tuning a combination of bubble size and acoustic/megasonic fields, whereby the bubble size is controlled by surfactant (see Holsteyns’ Figure 7.  [0006]-[0007], [0017]-[0023], [0045], [0058].  Refer to “device for adding a surfactant to the liquid” in [0022]).  Examiner notes that Goto also appears to employ cavitation (see Goto’s machine translation, [0038]) (e.g. Goto is mitigating damage that cavitation can cause through the use of bubbles).  Because Goto is similar applying bubbles along with ultrasonic waves, applying a surfactant injector to Goto as taught by Holsteyns would predictably allow control of bubble size so as to promote transient cavitation.   
Examiner notes that the particular surfactant concentration, desired gas bubble diameter, and desired gas bubble activity are an intended application of the surfactant injector (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  In addition to the amount of surfactant applied by the surfactant injector, the volume/flow rate of the liquid stream would also affect these factors.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly to apply a surfactant injector as taught by Goto so as to control the bubble size and thereby promote transient cavitation in conjunction with the applied acoustic field. 

Modified Goto teaches claim 64.
Modified Goto also teaches the following:

For Claim 65:
The apparatus of claim 64, wherein the gas bubble activity at the surface of the object to be cleaned is configured to be at a high activity level when the surfactant concentration is between 0.003 and 0.015 % by volume (refer to claim 64 rejection regarding the surfactant concentration by also being determined by the liquid stream).  If challenged, refer to claim 66 rejection below regarding routine optimization as set forth by Holsteyns so as to induce transient cavitation.  

Modified Goto teaches claim 64.
Modified Goto does not appear to teach the following:

For Claim 66:
The apparatus according to claim 64, wherein the surfactant injector injects surfactant in an amount configured to result in gas bubbles of a diameter from 15 to 190 pm at the surface of the object to be cleaned.

Holsteyns however, does teach to vary bubble size using surfactant so as to tune the bubble size with the acoustic field in order to generate transient cavitation (see Holsteyns’ Figure 7.  [0006]-[0007], [0017]-[0023], [0045], [0058]).  Examiner considers one of ordinary skill in the art would arrive at the recited surfactant concentration and bubble size via routine tampering/optimization of the surfactant and bubble size because Holsteyns teaches controlling these factors (e.g. surfactant dictates bubble size) so as to induce transient cavitation (see MPEP 2144.05, “Routine Optimization”).  Examiner notes that Applicant’s entire size range does not appear to be critical, as the activity level appears to be optimized between 40-45 μm (see Applicant’s Table 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto and more particularly to arrive at the recited surfactant concentration and bubble size because said modification would be the result of routine optimization as set forth by Holsteyns so as to induce transient cavitation.  

Modified Goto teaches claim 60.
Modified Goto also teaches the following:

For Claim 67: 
The apparatus of claim 60, wherein the shape of the conical element assists the transmission of acoustic energy from the conical element to the stream flowing into and through the nozzle and avoids an impedance mismatch between the acoustic energy in the stream flowing through the conical element and the acoustic energy of the stream exiting the nozzle outlet (see Goto’s Figure 3b, refer to conical shape of nozzle 24 as indicated by the positioning of pores 27 about the periphery).  Goto’s nozzle 24 is conical in shape, and this would apply to a top portion or bottom portion thereof.

For Claim 69: 
The apparatus of claim 60, wherein the plurality of inlets are located such that the plurality of inlets are configured for introducing the inlet stream into the cavity adjacent to an inner surface of the rear wall (refer to claim 60 rejection in view of Djordjevic).

For Claim 70: 
The apparatus of claim 60, wherein the acoustic transducer is configured to generate the acoustic energy as amplitude or frequency modulated acoustic energy (refer to 112(b) rejection.  see Goto’s machine translation, [0038]-[0039]).  Goto teaches a frequency range, as well as changing the frequency of the ultrasonic vibrations, which would require some form of modulator/modulation.

Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto et al. (JP2007311756, “Goto”) in view of Holsteyns et al. (US 20060060991, “Holsteyns”), Djordjevic et al. (US 4507969, “Djordjevic”), and Nunomura et al. (US 20060191562, “Nunomura”) as applied to claim 60 above, and further in view of Suyama et al. (JPH0924351) and Light et al. (US 5001932, "Light”).
Modified Goto teaches claim 60.
Modified Goto does not appear to teach the following material properties:

For Claim 68: 
The apparatus of claim 60, wherein the conical element is composed of a material that can function as a pressure release interface when fluid is directed thereagainst.

Regarding the material properties, Suyama however, teaches for an ultrasonic nozzle that it is desirable to avoid reflecting ultrasound in the direction of the transducer due to weakening effects caused by said reflections upon vibrations directed at the discharge port of the nozzle, and appears to teach applying a rubber film (see Suyama machine translation, [0017], [0019]).  If argument is further directed to the clarity of the machine translation of Suyama in [0017], Light more particularly teaches a nozzle (ultrasonic squirter) made of silicon rubber and metal particles which reduces the reflection of ultrasonic sound waves striking the material when water is used as the cleaning liquid (see Light’s Column 4, Lines 28-40.  See Column 5, Lines 5-15).  Goto uses water as a liquid per machine translation, [0059]).  Because Light teaches rubber, Examiner concludes there would be a material that provides a pressure release boundary (see MPEP 2112.01, "Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identical to That of the Claims, Claimed Properties or Functions are Presumed to be Inherent"). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto’s nozzle 24 to be made of silicone rubber because Suyama teaches it is desirable to avoid reflecting ultrasound in the direction of the transducer due to weakening effects and appears to teach applying a rubber film coating, and additionally, Light teaches that for water application, silicone rubber prevents reflections of ultrasonic waves.  

Claim 71 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto et al. (JP2007311756, “Goto”) in view of Holsteyns et al. (US 20060060991, “Holsteyns”), Djordjevic et al. (US 4507969, “Djordjevic”), and Nunomura et al. (US 20060191562, “Nunomura”) as applied to claim 60 above, and further in view of Chen et al. (US 6162738, "Chen").
Modified Goto teaches claim 60.
Goto does not appear to teach the following:

For Claim 71: 
The apparatus of claim 60, further comprising a device for monitoring the cleaning of the surface, the device comprising first and second electrodes, forming an electrochemical cell, adapted to be respectively located at a portion of the surface and interconnected by a resistance measuring apparatus.

Chen however, teaches “electrical resistance probing”, which uses two electrodes to quantify the effectiveness of various cleaning compositions based upon the measured resistance (see Chen’s Column 10, Lines 12-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goto’s ultrasonic cleaner to include Chen’s electrodes to perform electrical resistance probing so as to evaluate the effectiveness of the cleaning process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/MARC LORENZI/Primary Examiner, Art Unit 1714